         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 1 of 14




                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO



 TRACY LOREN WORKMAN,

                       Petitioner,                 Case No. 1:19-cv-470-BLW

 vs.                                               INITIAL REVIEW ORDER
                                                   BY SCREENING JUDGE
 JAY CHRISTENSEN, Warden (ISCC),

                       Respondent.



       Pending before the Court in this habeas corpus action is Petitioner Tracy Loren

Workman’s Petition for Writ of Habeas Corpus, challenging state convictions and

sentences in Kootenai County Case No. CR-2014-2478. (Dkt. 2.) Federal habeas corpus

relief is available to petitioners who are held in custody under a state court judgment that

violates the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 2254(a).

       The Court is required to review each newly-filed habeas corpus petition to

determine whether it should be served upon the respondent, amended, or summarily

dismissed. See 28 U.S.C. § 2243. If “it plainly appears from the face of the petition and

any attached exhibits that the petitioner is not entitled to relief in the district court,” the

petition will be summarily dismissed. Rule 4 of the Rules Governing Section 2254 Cases.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
            Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 2 of 14




       Having reviewed the Petition, the Court concludes that Petitioner will be permitted

to proceed in a limited manner.

                                  REVIEW OF PETITION

       1. Background

       Petitioner pleaded guilty to and was convicted of the crimes of trafficking in

heroin, possession of methamphetamine, possession of morphine, possession of

marijuana, and possession of drug paraphernalia in the First Judicial District Court of

Kootenai County, Idaho. Judgment was entered on January 15, 2015. Petitioner was

sentenced to various terms of incarceration on the different crimes, with the longest being

five years fixed with eleven years indeterminate for the trafficking conviction. (Dkt. 2,

pp. 1-2.)

       Petitioner did not file a direct appeal action. Three years after conviction, on

December 12, 2018, he filed a Rule 35 motion, challenging his sentence as illegal,

because “the court relied on unconstitutional tainte PSI and lacked subject matter

jurisdiction to request defendants decision when same court was waiting

neuropsychological examination to see if he was fit to proceed—known on transcripts of

sentencing.” (Id., p. 3 (verbatim).) Petitioner asserted that these errors violated his Fifth,

Sixth, Eighth, and Fourteenth Amendment rights. (Id.)

       The Idaho Court of Appeals affirmed Petitioner’s sentences. The Idaho Supreme

Court denied the petition for review. (Id.)


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 3 of 14




       In his federal Petition, Petitioner brings the same or somewhat similar claims he

asserted in his Rule 35 motion. Claim One is based on the Fourteenth Amendment and is

couched as a “violation of due process and fundamental fairness.” (Id., p. 6.) Claim Two

is an ineffective assistance of trial counsel claim overlaid on the same set of facts. (Id., p.

7.) Claim Three is a Fifth Amendment claim that the sentencing court’s use of the tainted

PSI amounted to a “structural error” that “invalidated” his guilty plea. (Id., p. 8.) Claim

Four asserts that each Idaho court “abused its authority” by failing to correct the errors

asserted in the Petition. (Id., p. 9.)

       2. Exhaustion of State Court Remedies

           A. Exhaustion Requirement

       A petitioner must “properly exhaust” his state court remedies before pursuing a

claim in a federal habeas petition. 28 U.S.C. § 2254(b). That means “fairly presenting the

claim” based on a federal theory to the highest state court for review in the manner

prescribed by state law. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). Unless a

petitioner has properly exhausted his state court remedies for a particular claim, a federal

district court cannot grant relief on that claim, although it does have the discretion to

deny the claim. 28 U.S.C. § 2254(b)(2).

       State remedies are considered technically exhausted, but not properly exhausted, if

a petitioner failed to pursue a federal claim in state court and there are no remedies now

available. O’Sullivan, 526 U.S. at 848. A claim may also be considered exhausted,


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 4 of 14




though not properly exhausted, if a petitioner pursued a federal claim in state court, but

the state court rejected the claim on an independent and adequate state law procedural

ground. Coleman v. Thompson, 501 U.S. 722, 731-732 (1991). If a claim has not been

properly exhausted in the state court system, the claim is considered “procedurally

defaulted.” Coleman, 501 U.S. at 731. A procedurally defaulted claim will not be heard

in federal court unless the petitioner shows either that there was legitimate cause for the

default and that prejudice resulted from the default, or, alternatively, that the petitioner is

actually innocent and a miscarriage of justice would occur if the federal claim is not

heard. Murray v. Carrier, 477 U.S. 478, 488 (1986).

           B. Claims One and Three

       The Idaho Court of Appeals noted that Petitioner’s claims were beyond the scope

of a Rule 35 motion. Hence, it reviewed only whether his sentence was illegal, that is,

“whether the sentence impose[d] a penalty that is simply not authorized by law or where

new evidence tends to show that the original sentence is excessive.” State v. Workman,

No. 46759, 2019 WL 8129565, at *1 (Idaho Ct. App. Sept. 12, 2019). Rule 35 was not

intended to be “a vehicle designed to reexamine the facts underlying the case to

determine whether a sentence is illegal.” (Id.) Accordingly, it appears that the Idaho

Court of Appeals did not review the substance of Petitioner’s constitutional claims, and,

therefore, the claims likely are procedurally defaulted here for failure to use the proper




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 5 of 14




state procedures to bring his constitutional claims. The Court will need to review

additional portions of the state court record to make that determination.

           C. Claim Two

       Ineffective assistance of trial counsel claims generally are brought on state post-

conviction review, but Petitioner did not file a post-conviction application in state court.

It does not appear that this claim was raised in the state appellate courts at all. As a result,

this claim also appears to be procedurally defaulted.

       3. Non-Cognizable State-Law Issues

           A. Required Federal Grounds for Habeas Corpus Claims

       Generally, generally federal habeas corpus relief is unavailable for alleged errors

in interpretation and application of state law. Peltier v. Wright, 15 F.3d 860, 861-62 (9th

Cir. 1994). Neither is habeas corpus the proper avenue to address errors in a state’s post-

conviction review process. Franzen v. Brinkman, 877 F.2d 26 (9th Cir. 1989), cert.

denied, 493 U.S. 1012 (1989). In Williams v. Missouri, 640 F.2d 140 (8th Cir. 1981), the

court explained:

              [I]nfirmities in the state’s post conviction remedy procedure cannot
       serve as a basis for setting aside a valid original conviction [citation
       omitted]. . . . There is no federal constitutional requirement that the state
       provide a means of post-conviction review of state convictions. . . . Errors
       or defects in the state post-conviction proceeding do not, ipso facto, render
       a prisoner’s detention unlawful or raise constitutional questions cognizable
       in habeas corpus proceedings. Habeas corpus in the federal courts does not
       serve as an additional appeal from state court convictions. Even where
       there may be some error in state post-conviction proceedings, this would

INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 6 of 14




       not entitle appellant to federal habeas corpus relief since [such a] claim . . .
       represents an attack on a proceeding collateral to detention of appellant and
       not on the detention itself.

Id. at 143-44.

          D. Claim Four

       Petitioner asserts that each state court that reviewed his claim “abused its

authority” by failing to correct his sentence during Rule 35 proceedings. Abuse of

authority or discretion—that the state courts did not use their available state court

procedures to grant relief to Petitioner—generally is categorized as a state law claim that

is not remediable on federal habeas corpus review. It does not appear that either Idaho

appellate court reached the merits of any of Petitioner’s federal constitutional claims;

therefore, Petitioner has no claim that they actually decided a federal constitutional issue

incorrectly. That they decided not to hear the fact-based claims on a review of the Rule

35 motion is a state procedural issue not subject to federal habeas corpus review.

Accordingly, this claim is dismissed, and Respondent need not file a response to it.

       4. Conclusion and Instructions regarding Exceptions to Procedural Default

       The Court concludes that Claim Four fails to state a federal claim upon which

relief can be granted, and it will be summarily dismissed at this time. The Court also

preliminarily concludes that Petitioner did not present Claims One, Two, and Three in a

procedurally proper manner to the Idaho Court of Appeals or Idaho Supreme Court. The

Court will order the Clerk of Court to serve the Petition upon Respondent, who will be

INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 7 of 14




permitted to file an answer or a pre-answer motion for summary dismissal. The Court

will entertain a motion from Respondent regarding procedural default, if the remainder of

the record supports the Court’s preliminary conclusion.

       Even if a claim is procedurally defaulted, Petitioner may qualify for an exception

that permits the Court to hear the merits of his claims: “cause and prejudice” or “actual

innocence.” The Court now explains those standards of law, which may or may not apply

to Petitioner’s claims, depending on the totality of the record—which is not before the

Court at this time.

          A. Traditional Coleman Cause

       Ordinarily, to show “cause” for a procedural default, a petitioner must prove that

some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Coleman v. Thompson, 501 U.S. 722, 753

(1991). A defense attorney’s errors that rise to the level of a violation of the Sixth

Amendment right to effective assistance of counsel may, under certain circumstances,

serve as a cause to excuse the procedural default of other claims. Murray v. Carrier, 477

U.S. at 488. However, an allegation of ineffective assistance of counsel will serve as

cause to excuse the default of other claims only if the ineffective assistance of counsel

claim itself is not procedurally defaulted or, if defaulted, a petitioner can show cause and

prejudice for the default. Edwards v. Carpenter, 529 U.S. 446, 454 (2000). In other

words, before a federal court can consider ineffective assistance of counsel as cause to


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 8 of 14




excuse the default of underlying habeas claims, a petitioner generally must have

presented the ineffective assistance of counsel claim in a procedurally proper manner to

the state courts, such as in a post-conviction relief petition, including through the level of

the Idaho Supreme Court.

       A petitioner does not have a federal constitutional right to effective assistance of

counsel during state postconviction proceedings. Pennsylvania v. Finley, 481 U.S. 551,

554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). As a result, the general

rule is that any errors of counsel during a postconviction action cannot serve as a basis for

cause to excuse a procedural default. Coleman, 501 U.S. at 752.

           B. Martinez Cause

       A limited exception to the Coleman rule was created in Martinez v. Ryan, 566 U.S.

1 (2012)—that inadequate assistance of post-conviction review (PCR) counsel (or a lack

of counsel) “at initial-review collateral review proceedings may establish cause for a

prisoner’s procedural default of a claim of ineffective assistance at trial.” Id. at 9. To

show ineffective assistance of PCR counsel, Petitioner must show that the defaulted

ineffective assistance of trial counsel claims are “substantial,” meaning that the claims

have “some merit.” Id. at 14. To show that each claim is substantial, Petitioner must show

that trial counsel performed deficiently, resulting in prejudice, defined as a reasonable

probability of a different outcome at trial. Id.; see Strickland v. Washington, 466 U.S.

668, 695-96 (1984).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 9 of 14




       The Martinez v. Ryan exception applies only to defaulted claims of ineffective

assistance of trial counsel; it has not been extended to other types of claims. See Davila v.

Davis, 137 S. Ct. 2058 (2017) (holding that Martinez is not applicable to claims of

ineffective assistance of direct appeal counsel); Hunton v. Sinclair, 732 F.3d 1124 (9th

Cir. 2013) (holding that Martinez is not applicable to a defaulted Brady claim).

          C. Prejudice

       A petitioner must show both cause and prejudice to excuse a procedural default.

To show “prejudice,” a petitioner must demonstrate “not merely that the errors [in his

proceeding] constituted a possibility of prejudice, but that they worked to his actual and

substantial disadvantage, infecting his entire [proceeding] with errors of constitutional

dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

          D. Actual Innocence

       If a petitioner cannot show cause and prejudice for a procedurally defaulted claim,

the Court can hear the merits of the claim if he meets the “fundamental miscarriage of

justice” exception. McCleskey v. Zant, 499 U.S. 467, 494 (1991). A miscarriage of justice

means that a constitutional violation has probably resulted in the conviction of someone

who is actually innocent. Carrier, 477 U.S. at 496.

       Actual innocence must be premised on “factual innocence, not mere legal

insufficiency.” Bousley v. United States, 523 U.S. 64, 623 (1998). Petitioner must support

his allegations of constitutional error with new reliable evidence that was not presented at


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 10 of 14




trial, Schlup v. Delo, 513 U.S. 298 (1995). For example, types of evidence “which may

establish factual innocence include credible declarations of guilt by another, see Sawyer

v. Whitley, 505 U.S. 333, 340 (1992), trustworthy eyewitness accounts, see Schlup, 513

U.S. at 331, and exculpatory scientific evidence, see Pitts v. Norris, 85 F.3d 348, 350-51

(8th Cir. 1996).

       The petitioner bears the burden of demonstrating that “in light of all the evidence,

including evidence not introduced at trial, it is more likely than not that no reasonable

juror would have found [him] guilty beyond a reasonable doubt.” Schlup, 513 U.S. at

327; see also House v. Bell, 547 U.S. 518, 539 (2006). The standard is demanding and

permits review only in the “extraordinary” case. Schlup, 513 U.S. at 327.

       Where the defendant pleaded guilty and did not have the evidence in his case

evaluated by a jury, the petitioner must show that, based on all of the evidence, “it is

more likely than not that no reasonable juror would have found Petitioner guilty.” Van

Buskirk v. Baldwin, 265 F.3d 1080, 1084 (9th Cir. 2001), citing Schlup, 513 U.S. at 327;

Jaramillo v. Stewart, 340 F.3d 877 (9th Cir. 2003.) The United States Supreme Court has

observed:

                      [T]he representations of the defendant, his lawyer, and
              the prosecutor at [a plea] hearing, as well as any findings
              made by the judge accepting the plea, constitute a formidable
              barrier in any subsequent collateral proceedings. Solemn
              declarations in open court carry a strong presumption of
              verity. The subsequent presentation of conclusory allegations
              unsupported by specifics is subject to summary dismissal, as
              are contentions that in the face of the record are wholly

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
        Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 11 of 14




             incredible.

Blackledge v. Allison, 431 U.S. 63, 73-74 (1977).

                                     ORDER

             IT IS ORDERED:

   1. The Clerk of Court shall serve (via ECF) a copy of the Petition and attachments

      (Dkts. 2 through 2-15), together with a copy of this Order, on L. LaMont

      Anderson, on behalf of Respondent, at Mr. Anderson’s registered ECF address.

   2. Petitioner’s request for appointment of counsel, contained in the Petition, is

      DENIED without prejudice. Should an evidentiary hearing be required, or other

      extraordinary circumstances exist to require appointment of counsel, the Court

      will reconsider its ruling.

   3. Petitioner’s Motion to Proceed in Forma Pauperis (Dkt. 1) is GRANTED.

   4. Within 120 days after entry of this Order, Respondent shall have the option of

      filing either of the following: (1) a motion for summary dismissal or partial

      summary dismissal on procedural grounds (which may be followed by an answer

      if the motion is unsuccessful); or (2) an answer and brief on the claims that were

      adjudicated on the merits by the Idaho Supreme Court, that also includes a brief

      summary (between one paragraph and several pages) of any procedural defenses

      for any claims (which may be argued in the alternative). If Respondent files an

      answer and brief, the Court first will determine the claims that were adjudicated on


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
      Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 12 of 14




     the merits by the Idaho Supreme Court; for any claims that appear to warrant relief

     or for any claims not disposed of on the merits that appear subject to procedural

     defenses, the Court next will determine whether those claims are barred by any

     procedural defenses and will call for additional briefing, evidence, or a hearing, if

     necessary.

  5. Respondent shall file with the responsive pleading or motion, or within a

     reasonable time period thereafter, a copy of all portions of the state court record

     previously transcribed that are relevant to a determination of the issues presented.

     Any presentence investigation reports or evaluations shall be filed under seal. The

     lodging of the remainder of the state court record, to the extent that it is lodged in

     paper format, is exempt from the redaction requirements, as provided in District of

     Idaho Local Civil Rule 5.5(c).

  6. If the response to the habeas petition is an answer, Petitioner shall prepare a reply

     (formerly called a traverse), containing a brief rebutting Respondent’s answer and

     brief, which shall be filed and served within 30 days after service of the answer.

     Respondent has the option of filing a sur-reply within 14 days after service of the

     reply. At that point, the case shall be deemed ready for a final decision.

  7. If the response to the habeas petition is a motion, Petitioner’s response to the

     motion shall be filed and served within 30 days after service of the motion, and

     Respondent’s reply, if any, shall be filed and served within 14 days thereafter.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
      Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 13 of 14




  8. No party shall file supplemental responses, replies, affidavits or other documents

     not expressly authorized by the Local Rules without first obtaining leave of Court.

  9. No discovery shall be undertaken in this matter unless a party obtains prior leave

     of Court, pursuant to Rule 6 of the Rules Governing Section 2254 Cases.

  10. The parties may, but need not, file the following in this matter: (1) notices of non-

     objections to motions to which they do not object; (2) responses to motions for

     appointment of counsel; (3) responses to motions that are meritless, frivolous, or

     filed in contravention of this Order; or (4) notices of intent not to file a reply. If

     additional briefing is required on any issue, the Court will order it.

  11. Each party shall ensure that all documents filed with the Court are simultaneously

     served via the ECF system or by first-class mail upon the opposing party (through

     counsel if the party has counsel), pursuant to Federal Rule of Civil Procedure 5.

     Each party shall sign and attach a proper mailing certificate to each document filed

     with the court, showing the manner of service, date of service, address of service,

     and name of the person upon whom service was made, or as specified by the

     applicable ECF rules. The Court will not consider ex parte requests unless a

     motion may be heard ex parte according to the rules and the motion is clearly

     identified as requesting an ex parte order, pursuant to Local Rule 7.2. (“Ex parte”

     means that a party has provided a document to the court, but that the party did not

     provide a copy of the document to the other party to the litigation.)


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
Case 1:19-cv-00470-BLW Document 7 Filed 05/18/20 Page 14 of 14
